DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/24/22 has been entered and fully considered.
Claim 11 has been canceled.
Claims 1-10 and 12-20 have been amended.
New claims 21-26 are supported by the specification as originally filed.
Claims 1-10 and 12-26 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-26 are rejected under 103(a) as being obvious over STARNES ET AL. (US 2944097) in view of HENSLEY ET AL. (US PG PUB 20170306244) and as evidence by KRISHNA ET AL. (WO2012134484; 10/2012) in their entirety.  Hereby referred to as STARNES, KRISHNA and HENSLEY.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-10 and 12-26:
STARNES teaches a process that involves a mixture of paraffin compounds, naphthenic compounds and/or aromatics; wherein at least 90 volume percent of the hydrocarbon fraction consists of aliphatic paraffin having 5 to 7 carbon atoms (col. 3 ln 13-16).  For example: branched hexanes, 2-methylpentane, 3-methylpentane (col. 3 ln 23-24); branched heptanes such as 2-methylhexane and 3-methylbexane, dimethylpentanes and 2,2;3-trimethylbutane; which is also known triptane (col. 3 ln 27-31).  The charge stock can be naphthene and aromatic content in a small concentration such as 10% or less of cyclohexane, benzene and methylcyclopentane (col. 3 ln 33-41).  It can also be n-pentane, n-hexane or n-heptane (col. 3 ln 46-47).  The mixture as a whole can be two or more of these n-paraffin or of fractions predominating therein (col. 3 ln 50-52).
STARNES does not explicitly teach hydrocarbons having greater than 13 carbons; however, HENSLEY does.  
HENSLEY teaches reactant concentrations and product yields resulting from conversion of a) 2,4,4-trimethyl-1-pentene, b) 2,3-dimethyl-1-butene and c) 2,3,3-trimethyl-1-butene (triptene) in pentadecane (para [0045]).  
HENSLEY further teaches in para [0109] the reaction of a C4-C9 linear and branched olefin and paraffin fuel to a distillate-range hydrocarbon fuel may be carried out in the presence of a solvent. A solvent may include at least one non-polar solvent. In other cases, a solvent may include at least one of an aprotic solvent, or mixtures thereof. Some examples of solvents that may be used in coupling process include nonane, pentadecane, ocatane, pentane, cyclopentane, hexane, cyclohexane, benzene, and/or toluene. However, the use of a solvent is optional.
HENSLEY further teaches in para [0004] one aspect is a catalyst including an alumino-silicate crystal structure and a first active metal deposited on a surface of the crystal structure. The catalyst has a content of total acid sites ranging from about 1000.mu.mol/g to about 2500 .mu.mol/g and a ratio of Bronsted acid sites to Lewis acid sites ranging from about 0.1 to about 30.  Para [0006] teaches the first active metal of the catalyst may include at least one of copper, zinc, iron, gallium, lanthanum, and/or platinum. In some embodiments, the first active metal may be present at a weight percent ranging from about 0.1% to about 10%. In further embodiments, the catalyst may have a second active metal incorporated into the crystal structure of the catalyst. In yet further embodiments, the second active metal may include at least one of copper, zinc, iron, gallium, lanthanum, and/or platinum. Para [0007] further teaches a catalyst that includes a beta-type zeolite and a first active metal deposited on the zeolite.  Para [0008] teaches a method for producing liquid fuels, where the method includes converting a carbonaceous material to a mixture that includes syngas, converting at least a portion of the syngas to at least one of dimethyl ether or methanol, and contacting the at least one of the dimethyl ether and/or methanol and a hydrogen stream with a catalyst. The contacting of the at least one of the dimethyl ether or methanol and a hydrogen stream with a solid catalyst produces a first product mixture that includes C4+ olefins and paraffins.            The catalyst includes a beta-type zeolite and at least one metal of copper, zinc, iron, gallium, lanthanum, and/or platinum, and the zeolite has an acid content ranging from about 1900 .mu.mol/g to about 2100 .mu.mol/g, and a ratio of Bronsted acid sites to Lewis acid sites ranging from about 0.5 to about 2.5, and the metal is deposited on a surface of the zeolite.
STARNES does not explicitly state nickel is present; however, it is within the scope of STARNES from the disclosure taught above, and also as evident by KRISHNA on pg 19 ln 15-27, that the term "metal" or "active metal" as used herein means one or more metals in the elemental state or in some form such as sulfide, oxide and mixtures thereof. Therefore, the Group VIII metal utilized in the process of this invention can mean one or more of the metals in its elemental state or in some form such as the sulfide or oxide and mixtures thereof. Regardless of the state in which the metal component actually exists, the concentrations are computed as if they existed in the elemental state.  The Group VIII metal used in the dewaxing comprises platinum, palladium, and mixtures thereof. Optionally, other catalytically active metals such as molybdenum, nickel, vanadium, cobalt, tungsten, rhodium, ruthenium, zinc, iridium, gold, silver, osmium and mixtures thereof can be included in the hydrogenation component of the dewaxing catalyst. The amount of metal ranges from about 0.01 to about 10 wt. % of the dewaxing catalyst, preferably from about 0.1 to about 5 wt. %, and more preferably from about 0.2 to about 1 wt. %. The amount of Group VIII metal used in the hydrogenating component of the dewaxing catalyst can vary, provided that there is sufficient active metal to act as a catalyst in the hydrogenation of the hydrocarbon feedstock.
Therefore, STARNES in combination with HENSLEY teachings it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations of claims 1-10 and 12-26, which includes the claim limitations of calculated ratios, average molecular weight, specific gravity and acid site density.
Again, KRISHNA is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
Applicant argues “As suggested by the Examiner during the Examiner Interview, the Applicant is amending each of the four independent claims (claim 1 directed to a crude, claim 18 to a high-octane gas mixture, claim 19 to a jet fuel mixture, and 20 to a catalyst) to further distinguish the Applicant’s inventions over those disclosed in Starnes and Hensley” and “The Applicants respectfully maintain that neither Starnes nor Hensley, either alone or in combination, teach or suggest, all of the elements of amended independent claims 1 and 18-20.”  
The Examiner respectively disagrees and maintains the rejection above.  It is noted that Applicant discussed in detail how significant the catalyst composition in the current application differed from the prior art, and how applicants surprisingly found that the catalyst along with the reactants produced a surprising benefit; however, the catalyst is not a limitation of independent claims 1, 18, and 19.  Applicant and the Examiner discussed amendments relating to the inclusion of the catalyst limitations with mixture limitations, as the novelty of the invention includes them both.  Nevertheless, the Examiner maintains that the prior art teaches the product claims, wherein STARNES teaches a process that involves a mixture of paraffin compounds, naphthenic compounds and/or aromatics; wherein at least 90 volume percent of the hydrocarbon fraction consists of aliphatic paraffin having 5 to 7 carbon atoms (col. 3 ln 13-16).  For example: branched hexanes, 2-methylpentane, 3-methylpentane (col. 3 ln 23-24); branched heptanes such as 2-methylhexane and 3-methylbexane, dimethylpentanes and 2,2;3-trimethylbutane; which is also known triptane (col. 3 ln 27-31).  The charge stock can be naphthene and aromatic content in a small concentration such as 10% or less of cyclohexane, benzene and methylcyclopentane (col. 3 ln 33-41).  It can also be n-pentane, n-hexane or n-heptane (col. 3 ln 46-47).  The mixture as a whole can be two or more of these n-paraffin or of fractions predominating therein (col. 3 ln 50-52).  In view of HENSLEY teachings of reactant concentrations and product yields resulting from conversion of a) 2,4,4-trimethyl-1-pentene, b) 2,3-dimethyl-1-butene and c) 2,3,3-trimethyl-1-butene (triptene) in pentadecane (para [0045]).  HENSLEY further teaches in para [0109] the reaction of a C4-C9 linear and branched olefin and paraffin fuel to a distillate-range hydrocarbon fuel may be carried out in the presence of a solvent. Para [0007] further teaches a catalyst that includes a beta-type zeolite and a first active metal deposited on the zeolite, and para [0008] teaches a method for producing liquid fuels, wherein the catalyst includes a beta-type zeolite and at least one metal of copper and/or zinc.  Furthermore, para [0006] teaches that the first active metal may be present at a weight percent ranging from about 0.1% to about 10%. (See the above rejection for complete disclosure)
Applicant argues “As indicated above in the Statement of Substance of Interview, the Examiner questioned whether the application as filed has support for the first claim’s first clause that includes “a first portion comprising at least one of a paraffin or a naphthene having between 5 carbons and 13”  It is noted that Applicant’s argues the first claim’s first clause that includes “a first portion comprising at least one of a paraffin or a naphthene having between 5 carbons and 13”; however, the claims were amended wherein the naphthene are not included in the limitation of “having between 5 carbons and 13; as the specification as originally filed discloses in TABLE 5, 6 and 7, which Applicant referred to as support for such a limitation during the interview, does not include naphthene at carbon 5, only paraffins.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771